SUNESIS PHARMACEUTICALS, INC.


2006 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN
 
ADOPTED BY THE BOARD OF DIRECTORS ON NOVEMBER 29, 2005
 
EFFECTIVE AS OF JANUARY 1, 2006
 
(AMENDED AND RESTATED ON SEPTEMBER 13, 2006,
 
DECEMBER 6, 2006 AND DECEMBER 5, 2007)
 
ARTICLE 1
PURPOSE
 
1.1  General.
 
(a)  Eligible Stock Award Recipients. Only Eligible Participants may receive
Awards under the Plan.
 
(b)  General Purpose. The purpose of the Plan is to promote the success and
enhance the value of Sunesis Pharmaceuticals, Inc. (the “Company”) by linking
the personal interests of Eligible Participants to those of Company stockholders
and by providing such individuals with an incentive for outstanding performance
to generate superior returns to Company stockholders. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Eligible Participants upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
will be largely dependent.
 
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
 
2.1  Definitions. The following words and phrases shall have the following
meanings:
 
(a)  “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Performance Share award, a Dividend Equivalents award, a Stock
Payment award, or a Restricted Stock Unit award granted to an Eligible
Participant pursuant to the Plan.
 
(b)  “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
 
(c)  “Board” means the Board of Directors of the Company.
 
(d)  “Cause” includes one or more of the following: (i) the commission of an act
of fraud, embezzlement or dishonesty by a Participant that has a material
adverse impact on the Company or any successor or parent or Subsidiary thereof;
(ii) a conviction of, or plea of “guilty” or “no contest” to, a felony by a
Participant; (iii) any unauthorized use or disclosure by a Participant of
confidential information or trade secrets of the Company or any successor or
parent or Subsidiary thereof that has a material adverse impact on any such
entity or (iv) any other intentional misconduct by a Participant that has a
material adverse impact on the Company or any successor or parent or Subsidiary
thereof. However, if the term or concept of “Cause” has been defined in an
agreement between a Participant and the Company or any successor or parent or
Subsidiary thereof, then “Cause” shall have the definition set forth in such
agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Company or any successor or parent or Subsidiary thereof to
discharge or dismiss any Participant in the service of such entity for any other
acts or omissions, but such other acts or omissions shall not be deemed, for
purposes of this Plan, to constitute grounds for termination for Cause.
 
 
 

--------------------------------------------------------------------------------

 
(e)  “Change of Control” means and includes each of the following:
 
(1)  the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than:
 
(A)  an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or
 
(B)  an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company;
 
Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this subsection (e): an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent 50% or
more of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change of Control; or
 
(2)  during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clauses (1) or
(3) of this subsection (e)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
 
2

--------------------------------------------------------------------------------

 
(3)  the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:
 
(A)  which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
 
(B)  after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
 
(4)  the Company’s stockholders approve a liquidation or dissolution of the
Company.
 
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change of Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.
 
(f)        “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)        “Committee” means the Board or a committee of the Board described in
Article 11.
 
(h)        “Director” means a member of the Board.
 
(i)        “Disability” means, for purposes of the Plan, that the Participant
qualifies to receive long-term disability payments under the Company’s long-term
disability insurance program, as it may be amended from time to time.
 
(j)        “Dividend Equivalents” means a right granted to a Participant
pursuant to Article 8 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
 
(k)        “Eligible Participant” means any Employee who has not previously been
an Employee or Director of the Company or a Subsidiary, or is commencing
employment with the Company or a Subsidiary following a bona fide period of
non-employment by the Company or a Subsidiary, if he or she is granted an Award
in connection with his or her commencement of employment with the Company or a
Subsidiary and such grant is an inducement material to his or her entering into
employment with the Company or a Subsidiary. The Board may in its discretion
adopt procedures from time to time to ensure that an Employee is eligible to
participate in the Plan prior to the granting of any Awards to such Employee
under the Plan (including, without limitation, a requirement, that each such
Employee certify to the Company prior to the receipt of an Award under the Plan
that he or she has not been previously employed by the Company or a Subsidiary,
or if previously employed, has had a bona fide period of non-employment, and
that the grant of Awards under the Plan is an inducement material to his or her
agreement to enter into employment with the Company or a Subsidiary).
 
 
3

--------------------------------------------------------------------------------

 
(l)        “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
 
(m)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n)        “Fair Market Value” means, as of any date, the value of Stock
determined as follows:
 
(1)  If the Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for such date, or if no bids or sales were reported for such date,
then the closing sales price (or the closing bid, if no sales were reported) on
the trading date immediately prior to such date during which a bid or sale
occurred, in each case, as reported in The Wall Street Journal or such other
source as the Committee deems reliable;
 
(2)  If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Stock on such date, or if no closing bid
and asked prices were reported for such date, the date immediately prior to such
date during which closing bid and asked prices were quoted for the Stock, in
each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or
 
(3)  In the absence of an established market for the Stock, the Fair Market
Value thereof shall be determined in good faith by the Committee.
 
(o)        “Good Reason” means a Participant’s voluntary resignation following
any one or more of the following that is effected without the Participant’s
written consent: (i) a change in his or her position following the Change of
Control that materially reduces his or her duties or responsibilities, (ii) a
reduction in his or her base salary following a Change of Control, unless the
base salaries of all similarly situated individuals are similarly reduced, or
(iii) a relocation of such Participant’s place of employment following a Change
of Control by more than fifty (50) miles from such Participant’s place of
employment prior to a Change of Control. However, if the term or concept of
“Good Reason” has been defined in an agreement between a Participant and the
Company or any successor or parent or Subsidiary thereof, then “Good Reason”
shall have the definition set forth in such agreement.
 
 
4

--------------------------------------------------------------------------------

 
(p)        “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
Incentive Stock Options may not be granted under the Plan.
 
(q)        “Independent Director” means a Director who is not an Employee of the
Company and who qualifies as “independent” within the meaning of NASD Rule
4200(a)(15), if the Company’s securities are traded on the Nasdaq National
Market, or the requirements of any other established stock exchange on which the
Company’s securities are traded, as such rules or requirements may be amended
from time to time.
 
(r)        “NASD” means the National Association of Securities Dealers, Inc.
 
(s)        “Non-Qualified Stock Option” means an Option that is not intended to
be an Incentive Stock Option.
 
(t)        “Option” means a right granted to a Participant pursuant to Article 5
of the Plan to purchase a specified number of shares of Stock at a specified
price during specified time periods. An Option must be a Non-Qualified Stock
Option.
 
(u)        “Participant” means an Eligible Participant who has been granted an
Award pursuant to the Plan.
 
(v)        “Performance Share” means a right granted to a Participant pursuant
to Article 8, to receive cash, Stock, or other Awards, the payment of which is
contingent upon achieving certain performance goals established by the
Committee.
 
(w)        “Plan” means this Sunesis Pharmaceuticals, Inc. 2006 Employment
Commencement Incentive Plan, as it may be amended from time to time.
 
(x)        “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and to risk of forfeiture.
 
(y)        “Restricted Stock Unit” means a right to receive a specified number
of shares of Stock during specified time periods pursuant to Article 8.
 
(z)        “Stock” means the common stock of the Company and such other
securities of the Company that may be substituted for Stock pursuant to Article
10.
 
(aa)        “Stock Appreciation Right” or “SAR” means a right granted pursuant
to Article 7 to receive a payment equal to the excess of the Fair Market Value
of a specified number of shares of Stock on the date the SAR is exercised over
the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.
 
(bb)        “Stock Payment” means (a) a payment in the form of shares of Stock,
or (b) an option or other right to purchase shares of Stock, as part of any
bonus, deferred compensation or other arrangement, made in lieu of all or any
portion of the compensation, granted pursuant to Article 8.
 
 
5

--------------------------------------------------------------------------------

 
(cc)        “Subsidiary” means any corporation or other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company.
 
ARTICLE 3
SHARES SUBJECT TO THE PLAN
 
3.1  Number of Shares.
 
(a)  Subject to Article 10, the aggregate number of shares of Stock which may be
issued or transferred pursuant to Awards under the Plan shall be 525,000
shares.  
 
The payment of Dividend Equivalents in conjunction with any outstanding Awards
shall not be counted against the shares available for issuance under the Plan.
 
(b) To the extent that an Award terminates, expires, or lapses for any reason,
any shares of Stock subject to the Award shall again be available for the grant
of an Award pursuant to the Plan. Additionally, any shares of Stock tendered or
withheld to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Award shall again be available for the grant of an Award
pursuant to the Plan. To the extent permitted by applicable law or any exchange
rule, shares of Stock issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to the Plan.
 
3.2  Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.
 
ARTICLE 4
ELIGIBILITY AND PARTICIPATION
 
4.1  Eligibility.
 
(a)  General. Awards may be granted only to Eligible Participants. All Options
granted under the Plan shall be Non-Qualified Stock Options.
 
(b)  Foreign Participants. In order to assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of, the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1 of the Plan.
 
4.2  Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible individuals, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No individual shall have any right to be granted an Award pursuant to the
Plan.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE 5
STOCK OPTIONS
 
5.1  General. Options may be granted to Eligible Participants on the following
terms and conditions:
 
(a)  Exercise Price. The exercise price per share of Stock subject to an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided that the exercise price for any Option shall not be less than Fair
Market Value of a share of Stock on the date of grant.
 
(b)  Time And Conditions Of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided, that
the term of any Option granted under the Plan shall not exceed ten years; and
provided, further, that such Option shall be exercisable for not less than one
year after the date of the Participant’s death. The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised.
 
(c)  Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note bearing interest at no less than such rate as
shall then preclude the imputation of interest under the Code, shares of Stock
held for longer than six months having a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, or other property acceptable to the Committee (including
through the delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale), and the methods by which shares of Stock
shall be delivered or deemed to be delivered to Participants. Notwithstanding
any other provision of the Plan to the contrary, no Participant who is a member
of the Board or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option in any method which would violate Section 13(k).
 
(d)  Evidence Of Grant. All Options shall be evidenced by a written Award
Agreement between the Company and the Participant. The Award Agreement shall
include such additional provisions as may be specified by the Committee.
 
ARTICLE 6
RESTRICTED STOCK AWARDS
 
6.1  Grant of Restricted Stock. Restricted Stock may be awarded to any Eligible
Participant in such amounts and subject to such terms and conditions as
determined by the Committee. All Awards of Restricted Stock shall be evidenced
by a written Restricted Stock Award Agreement.
 
 
7

--------------------------------------------------------------------------------

 
6.2  Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
 
6.3  Forfeiture. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment or service
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited; provided, however, that the
Committee may provide in any Restricted Stock Award Agreement that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.
 
6.4  Certificates For Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
 
ARTICLE 7
STOCK APPRECIATION RIGHTS
 
7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Participant selected by the Committee. A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or
(c) independent of an Option. A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.
 
 
7.2 Coupled Stock Appreciation Rights.
 
 
(a)        A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
 
(b)        A CSAR may be granted to a Participant for no more than the number of
shares subject to the simultaneously or previously granted Option to which it is
coupled.
 
(c)        A CSAR shall entitle the Participant (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company
unexercised a portion of the Option to which the CSAR relates (to the extent
then exercisable pursuant to its terms) and to receive from the Company in
exchange therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Stock on the date of exercise of the CSAR by the number of shares of Stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Committee may impose.
 
 
8

--------------------------------------------------------------------------------

 
7.3        Independent Stock Appreciation Rights.


(a) An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to any
Option and shall have a term set by the Committee. An ISAR shall be exercisable
in such installments as the Committee may determine. An ISAR shall cover such
number of shares of Stock as the Committee may determine. The exercise price per
share of Stock subject to each ISAR shall be set by the Committee; provided,
however, that, the Committee in its sole and absolute discretion may provide
that the ISAR may be exercised subsequent to a termination of employment or
service, as applicable, or following a Change of Control, or because of the
Participant’s retirement, death or Disability, or otherwise.
 
(b) An ISAR shall entitle the Participant (or other person entitled to exercise
the ISAR pursuant to the Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Stock on the date of exercise of the ISAR by the number of shares
of Stock with respect to which the ISAR shall have been exercised, subject to
any limitations the Committee may impose.
 
7.4        Payment and Limitations on Exercise.
 
 
(a) Payment of the amounts determined under Section 7.2(c) and 7.3(b) above
shall be in cash, in Stock (based on its Fair Market Value as of the date the
Stock Appreciation Right is exercised) or a combination of both, as determined
by the Committee.
 
(b) To the extent any payment under Section 7.2(c) or 7.3(b) is effected in
Stock it shall be made subject to satisfaction of all provisions of Article 5
above pertaining to Options.


ARTICLE 8
OTHER TYPES OF AWARDS
 
8.1  Performance Share Awards. Any Eligible Participant selected by the
Committee may be granted one or more Performance Share awards which may be
denominated in a number of shares of Stock or in a dollar value of shares of
Stock and which may be linked to any one or more specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
8.2  Dividend Equivalents. Any Eligible Participant selected by the Committee
may be granted Dividend Equivalents based on the dividends declared on the
shares of Stock that are subject to any Award, to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests or expires, as determined by the Committee.
Such Dividend Equivalents shall be converted to cash or additional shares of
Stock by such formula and at such time and subject to such limitations as may be
determined by the Committee.
 
 
9

--------------------------------------------------------------------------------

 
8.3  Stock Payments. Any Eligible Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares shall be determined by the Committee and may be
based upon specific performance criteria determined appropriate by the
Committee, determined on the date such Stock Payment is made or on any date
thereafter.
 
8.4  Restricted Stock Units. Any Eligible Participant selected by the Committee
may be granted an award of Restricted Stock Units in the manner determined from
time to time by the Committee. The number of Restricted Stock Units shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Stock underlying a Restricted Stock Unit
award will not be issued until the Restricted Stock Unit award has vested,
pursuant to a vesting schedule or performance criteria set by the Committee.
Unless otherwise provided by the Committee, a Participant awarded Restricted
Stock Units shall have no rights as a Company stockholder with respect to such
Restricted Stock Units until such time as the Restricted Stock Units have vested
and the Stock underlying the Restricted Stock Units has been issued.
 
8.5  Term. 
 
The term of any Award of Performance Shares, Dividend Equivalents, Stock
Payments or Restricted Stock Units shall be set by the Committee in its
discretion.
 
8.6  Exercise or Purchase Price. 
 
The Committee may establish the exercise or purchase price of any Award of
Performance Shares, Restricted Stock Units or Stock Payments; provided, however,
that such price shall not be less than the par value of a share of Stock, unless
otherwise permitted by applicable state law.
 
8.7  Exercise Upon Termination of Employment or Service. An Award of Performance
Shares, Dividend Equivalents, Restricted Stock Units and Stock Payments shall
only be exercisable or payable while the Participant is an Employee or Director
of the Company or a Subsidiary; provided, however, that the Committee in its
sole and absolute discretion may provide that an Award of Performance Shares,
Dividend Equivalents, Stock Payments or Restricted Stock Units may be exercised
or paid subsequent to a termination of employment or service, as applicable, or
following a Change of Control, or because of the Participant’s retirement, death
or Disability, or otherwise.
 
8.8  Form of Payment. 
 
Payments with respect to any Awards granted under this Article 8 shall be made
in cash, in Stock or a combination of both, as determined by the Committee.
 
8.9  Award Agreement.
 
All Awards under this Article 8 shall be subject to such additional terms and
conditions as determined by the Committee and shall be evidenced by a written
Award Agreement.
 
 
10

--------------------------------------------------------------------------------

 


ARTICLE 9  
PROVISIONS APPLICABLE TO AWARDS
 
9.1  Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
9.2  Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
 
9.3  Limits on Transfer. No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. No Award shall be assigned, transferred, or otherwise disposed of by
a Participant other than by will or the laws of descent and distribution.
 
9.4  Beneficiaries. Notwithstanding Section 9.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Committee.
 
9.5  Stock Certificates. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE 10
CHANGES IN CAPITAL STRUCTURE
 
10.1  Adjustments. In the event of any stock dividend, stock split, combination
or exchange of shares, merger, consolidation, spin-off, recapitalization or
other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make such proportionate adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
change with respect to (i) the aggregate number and type of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1); (ii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and (iii) the grant or exercise price per share
for any outstanding Awards under the Plan.
 
10.2  Effect of a Change of Control When Awards Are Not Assumed. If a Change of
Control occurs and a Participant’s Awards are not assumed by the surviving or
successor entity or its parent or Subsidiary and such successor does not
substitute substantially similar awards for those outstanding under the Plan,
such Awards shall become fully exercisable and/or payable as applicable, and all
forfeiture restrictions on such Awards shall lapse. Upon, or in anticipation of,
a Change of Control, the Committee may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future and shall give each
Participant the right to exercise such Awards during a period of time as the
Committee, in its sole and absolute discretion, shall determine. The Committee
shall have sole discretion to determine whether an Award has been assumed by the
surviving or successor entity or its parent or Subsidiary or whether such
successor has substituted substantially similar awards for those outstanding
under the Plan in connection with a Change of Control.
 
10.3  Effect of Change of Control When Awards Are Assumed; Termination Following
Change of Control.
 
(a) In the event of a Change of Control where a Participant’s Awards are assumed
by the surviving or successor entity or its parent or Subsidiary or such
successor substitutes substantially similar awards for those outstanding under
the Plan, then fifty percent (50%) of such Participant’s unvested Awards shall
become fully exercisable and/or payable as applicable, and all forfeiture
restrictions on such Awards shall lapse, immediately prior to such Change of
Control.
 
 
12

--------------------------------------------------------------------------------

 
(b) In the event of a Change of Control where a Participant’s Awards are assumed
by the surviving or successor entity or its parent or Subsidiary or such
successor substitutes substantially similar awards for those outstanding under
the Plan, if within twelve (12) months following such Change of Control (i) the
Participant’s employment or service with the surviving or successor entity or
its parent or Subsidiary is terminated without Cause or (ii) such Participant
voluntarily terminates such Participant’s employment or service with Good
Reason, then such Participant’s remaining unvested Awards (including any
substituted awards) shall become fully exercisable and/or payable as applicable,
and all forfeiture restrictions on such Awards (including any substituted
awards) shall lapse, on the date of termination. Such Awards (including any
substituted awards) shall remain exercisable, as applicable, until the earlier
of the expiration date of the Award or three (3) months following such
Participant’s cessation of employment or service.
 
10.4  Outstanding Awards - Certain Mergers. Subject to any required action by
the stockholders of the Company, in the event that the Company shall be the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.
 
10.5  Outstanding Awards - Other Changes. In the event of any other change in
the capitalization of the Company or corporate change other than those
specifically referred to in this Article 10, the Committee may, in its absolute
discretion, make such adjustments in the number and class of shares subject to
Awards outstanding on the date on which such change occurs and in the per share
grant or exercise price of each Award as the Committee may consider appropriate
to prevent dilution or enlargement of rights.
 
10.6  No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.
 
ARTICLE 11
ADMINISTRATION
 
11.1  Committee. Unless and until the Board delegates administration to the
Committee as set forth below, the Plan shall be administered by the Board, which
shall, in such event, constitute the “Committee” for the purposes of the Plan.
Any action taken by the Board in connection with the administration of the Plan
shall not be deemed approved by the Board unless such actions are approved by a
majority of the Independent Directors. The Board may delegate administration of
the Plan to the Committee, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated; provided, however, that such
Committee be comprised of a majority of or solely two or more Independent
Directors. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in the Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.
 
 
13

--------------------------------------------------------------------------------

 
The Board may abolish the Committee at any time and revest in the Board the
administration of the Plan. Any action taken by the Board in connection with the
administration of the Plan shall continue to not be deemed approved by the Board
unless such actions are approved by a majority of the Independent Directors.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may only be filled by the Board.
 
11.2  Action by the Committee. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
 
11.3  Authority of Committee. Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:
 
(a)  Adopt procedures from time to time in the Committee’s discretion to ensure
that an Employee is eligible to participate in the Plan prior to the granting of
any Awards to such Employee under the Plan (including, without limitation, a
requirement, if any, that each such Employee certify to the Company prior to the
receipt of an Award under the Plan that he or she has not been previously
employed by the Company or a Subsidiary, or if previously employed, has had a
bona fide period of non-employment, and that the grant of Awards under the Plan
is an inducement material to his or her agreement to enter into employment with
the Company or a Subsidiary);
 
(b)  Designate Participants to receive Awards;
 
(c)  Determine the type or types of Awards to be granted to each Participant;
 
(d)  Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
 
(e)  Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
 
 
14

--------------------------------------------------------------------------------

 
(f)  Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(g)  Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
 
(h)  Decide all other matters that must be determined in connection with an
Award;
 
(i)  Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(j)  Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and
 
(k)  Make all other decisions and determinations that may be required pursuant
to the Plan or as the Committee deems necessary or advisable to administer the
Plan.
 
12.4 Decisions Binding. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
 
ARTICLE 12
EFFECTIVE AND EXPIRATION DATE
 
12.1  Effective Date. The Plan is effective as of the date of its adoption by
the Board (the “Effective Date”).
 
12.2  Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after December 31, 2015 (the “Expiration Date”). Any Awards
that are outstanding on the Expiration Date shall remain in force according to
the terms of the Plan and the applicable Award Agreement. Each Award Agreement
shall provide that it will expire on the tenth anniversary of the date of grant
of the Award to which it relates.
 
ARTICLE 13
AMENDMENT, MODIFICATION, AND TERMINATION
 
13.1  Amendment, Modification, and Termination. With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required.
 
 
15

--------------------------------------------------------------------------------

 
13.2  Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
 
ARTICLE 14
GENERAL PROVISIONS
 
14.1  No Rights to Awards. No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.
 
14.2  No Stockholders Rights. No Award gives the Participant any of the rights
of a stockholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with such Award.
 
14.3  Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of the Plan. The Committee may in its discretion and in satisfaction of the
foregoing requirement allow a Participant to elect to have the Company withhold
shares of Stock otherwise issuable under an Award (or allow the return of shares
of Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Participant of such Award
within six months after such shares of Stock were acquired by the Participant
from the Company) in order to satisfy the Participant’s federal, state, local
and foreign income and payroll tax liabilities with respect to the issuance,
vesting, exercise or payment of the Award shall be limited to the number of
shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.
 
14.4  No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
 
14.5  Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
 
14.6  Indemnification. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided, he or she gives the Company an opportunity, at its own expense,
to handle and defend the same before he or she undertakes to handle and defend
it on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
 
 
16

--------------------------------------------------------------------------------

 
14.7  Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
 
14.8  Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
 
14.9  Titles and Headings. The titles and headings of the Articles and Sections
in the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 
14.10  Fractional Shares. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
 
14.11  Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
 
14.12  Government And Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act of 1933, as amended, any of the shares of Stock paid pursuant to
the Plan. If the shares paid pursuant to the Plan may in certain circumstances
be exempt from registration pursuant to the Securities Act of 1933, as amended,
the Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.
 
14.13  Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.
 
 
17

--------------------------------------------------------------------------------

 
 
14.14  SECTION 409A OF THE CODE. In the event any provision of the Plan, or the
application thereof, is or becomes inconsistent with Section 409A of the Code
and any regulations promulgated thereunder, such provision shall be void or
unenforceable or in the sole discretion of the Committee shall be deemed amended
to comply with Section 409A and any regulations promulgated thereunder. The
other provisions of the Plan shall remain in full force and effect.
 
ARTICLE 15
GENERAL PROVISIONS
 
15.1  STOCKHOLDER APPROVAL NOT REQUIRED. It is expressly intended that approval
of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes. Specifically, Rule 4350(i)
promulgated by the NASD generally requires stockholder approval for stock option
plans or other equity compensation arrangements adopted by companies whose
securities are listed on the Nasdaq National Market pursuant to which stock
awards or stock may be acquired by officers, directors, employees, or
consultants of such companies. NASD Rule 4350(i)(1)(A)(iv) provides an exception
to this requirement for issuances of securities to a person not previously an
employee or director of the issuer, or following a bona fide period of
non-employment, as an inducement material to the individual’s entering into
employment with the issuer; provided, such issuances are approved by either the
issuer’s compensation committee comprised of a majority of independent directors
or a majority of the issuer’s independent directors. Awards under the Plan may
only be made to Eligible Participants who have not previously been an Employee
or director of the Company or a Subsidiary, or following a bona fide period of
non-employment by the Company or a Subsidiary, as an inducement material to the
Eligible Participant’s entering into employment with the Company or a
Subsidiary. Awards under the Plan will be approved by (i) the Company’s
Compensation Committee comprised of a majority of the Company’s Independent
Directors or (ii) a majority of the Company’s Independent Directors.
Accordingly, pursuant to NASD Rule 4350(i)(1)(A)(iv), the issuance of Awards and
the shares of Common Stock issuable upon exercise or vesting of such Awards
pursuant to the Plan are not subject to the approval of the Company’s
stockholders.
 


 


 
 
18

--------------------------------------------------------------------------------

 



